Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 
Response to Communication(s)
2.	This office action is in response to the After-Final Amendment filed on December 29, 2021. Claim 17 was canceled and new claim 21 is added. Claims 1-16 and 18-21 are now pending in the application.
	
Information Disclosure Statement
3. 	The information disclosure statement filed 11/05/2021 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. It has been considered and placed in the application file.

Response to Amendment/Arguments
4.	Applicant’s amendment filed on 12/29/2021 are acknowledged. With respect to the rejections of claims 11-16 and 18-19 under 35 U.S.C. 103(a), the applicant’s outstanding amendment/arguments (see REMARKS, pages 9-10) have been fully considered and are persuasive. Accordingly, the previous office action sent on 11/08/2021 has been withdrawn.

Allowable Subject Matter
5.	Claims 1-16 and 18-21 are allowed. The following is a statement of reasons for the indication of allowable subject matter:
receiving ... ; monitoring use of each port of the plurality of ports for sending the commands to the plurality of DSDs; determining at the programmable network switch that a read command sent to a first DSD of the plurality of DSDs has timed-out; and in response to determining that the read command timed-out, resending the read command to a second DSD of the plurality of DSDs to perform the read command.” structurally and functionally interconnected with other limitations in a manner as recited in dependent claims 12-16, 18-19 and 21.

6.	Claims 1-10 and 20 are allowed and referred to the Reason for Allowance mailed on 11/08/2021.

7. 	References U.S. 9,164,890; U.S. 11,200,961 and U.S. 2021/0303206 are cited because they are put pertinent to improve the storage’s read/write operation in telecommunication networks. However, none of references teaches as recited as in above claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tri H. Phan, whose telephone number is (571) 272-3074.  The examiner can normally be reached on M-F (8:00Am-4:30PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi H. Pham can be reached on (571) 272-3179. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/TRI H PHAN/Primary Examiner, Art Unit 2471                                                                                                                                                                                                        


January 10, 2022